DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US ,7,377,853 (Takeuchi).
Regarding claim 1, Takeuchi discloses a power transmission device (1; see Figures 1-4B) comprising:
a flywheel (3); and
a torque limiter unit (30) fixed to the flywheel, wherein
the flywheel includes
an annular portion (see annotated Figure 1 below), and
an accommodation portion (see annotated Figure 1 below) provided on an inner peripheral side of the annular portion, the accommodation portion accommodating therein the torque limiter unit except for a part at which the torque limiter unit is fixed to the flywheel (see Figure 2), the torque limiter unit includes
a first plate (31) to which a torque is inputted from the flywheel, the first plate including a plurality of first engaging portions (see annotated Figure 1 below) in an outer peripheral part thereof,
a second plate (32) axially opposed to the first plate, the second plate non-rotatable relative to the first plate, the second plate including a plurality of second engaging portions (see annotated Figure 1 below) in an outer peripheral part thereof, the plurality of second engaging portions engaged with the plurality of first engaging portions (see Figure 2),
a friction disc (26) disposed between the first plate and the second plate, and
a pressing member (33) configured to press the second plate onto the friction disc, and
the annular portion of the flywheel is provided with a plurality of recesses (see annotated Figure 1 below) on an inner peripheral surface thereof, the plurality of recesses recessed radially outward in opposed positions to the plurality of second engaging portions (see Figure 2).
Regarding claim 2, Takeuchi discloses the plurality of first engaging portions are a plurality of through holes axially penetrating the first plate (31), and
the plurality of second engaging portions are a plurality of pawls extending axially toward the first plate, the plurality of pawls engaged with the plurality of through holes (see Figure 2 and annotated Figure 1 below).

    PNG
    media_image1.png
    987
    755
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2 of Takeuchi
Regarding claim 3, Takeuchi discloses the torque limiter unit (30) further includes a third plate (see annotated Figure 1 above) configured to interpose and hold the pressing member (34) together with the second plate (32) therebetween, and
the third plate is attached at an outer peripheral part thereof together with the first plate to the flywheel (3; see Figure 2).
Regarding claim 4, Takeuchi discloses the third plate (see annotated Figure 1 above) includes
a support portion configured to support the pressing member (34),
a tubular portion provided in an outer peripheral part of the support portion, the tubular portion covering an outer peripheral surface of the friction disc (26), the tubular portion axially extending and opposed to an inner peripheral surface of the annular portion of the flywheel (3), the tubular portion including a plurality of openings circumferentially aligned, and
a fixation portion fixed to the flywheel (via fasteners B),
the annular portion of the flywheel includes a plurality of attachment portions circumferentially aligned, each of the plurality of attachment portions including a protruding portion (see annotated Figure 1 above) protruding radially inward, and
each of the plurality of openings of the third plate is disposed in a corresponding position to the protruding portion so as to avoid interference between the tubular portion and the protruding portion (see Figure 2).
Regarding claim 5, Takeuchi discloses the pressing member (34) is a cone spring (see column 3, line 45) disposed in an interior of the tubular portion of the third plate (see Figure 2).
Regarding claim 6, Takeuchi discloses a damper unit (20) configured to attenuate fluctuations in rotation transmitted thereto, the damper unit provided on an output side of the torque limiter unit (30; see Figure 2).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
June 16, 2022